Citation Nr: 0935112	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for GERD.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, and 
Portland, Oregon.  In January 2004, the RO in Seattle denied 
service connection for a right knee disability.  The claims 
file subsequently was transferred to the RO in Portland.  In 
January 2008, the Portland RO denied service connection for 
GERD, finding that the Veteran had not submitted new and 
material evidence to reopen the claim.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for GERD.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT


1.  The medical evidence shows that the Veteran's present 
right knee disability is related to his service.

2.  In January 2004, the RO denied service connection for 
GERD.  The Veteran was notified of his appeal rights but did 
not appeal this decision and it is now final.

3.  Evidence received since the final decision was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim of service connection for GERD.




 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2008).

2.  New and material evidence has been received since the 
January 2004 RO decision and the claim of entitlement to 
service connection for GERD is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The Veteran's service connection claim for a right knee 
disability and the claim to reopen service connection for 
GERD based on new and material evidence have been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcomes noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

Service connection for a right knee disability

The Veteran seeks service connection for a right knee 
disability.  He indicated that he complained of right knee 
pain in service and presently has a right knee disability as 
a result of his service.  His wife also submitted a statement 
that she has witnessed the Veteran struggle with his knee.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain diseases including arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran 
complained of chronic right knee pain in November 2002.  A 
Madigan Army Medical Center record that is not dated also 
notes that the Veteran complained of knee trouble; 
specifically, that his right knee twisted when he ran.

During a pre-discharge VA examination in April 2003, the 
Veteran complained of right knee pain that had been present 
for seven or eight years.  He indicated that it was typically 
worse with running but that he was able to run two miles.  On 
physical examination, the knee was normal appearing and had 
full painless range of motion with no ligament instability 
noted.  X-ray examination of the right knee was normal.

An October 2004 VA x-ray examination report on the knees 
found, however, that there was a lateral patellar facet 
narrowing or patellar tilt without subluxation, which might 
be compatible with an excessive lateral pressure syndrome.  
There also were mild bilateral degenerative changes with 
spiking of the tibial spines and medial compartment 
narrowing.

A May 2005 private magnetic resonance imaging (MRI) report on 
the right knee shows findings suggestive of a small posterior 
horn medial meniscus tear; patellar tendinosis with soft 
tissue edema or inflammation anterior to the patella and 
patellar tendon; lateral meniscal degenerative without tear 
evident; and small joint effusion.  It was noted that the 
Veteran had chronic knee problems with a history of many mild 
injuries and that he had pressure when he walked or with the 
knee bent.  The Veteran started physical therapy for the 
right knee in July 2005.

As noted, degenerative arthritis, if manifested to a 
compensable degree within one year of discharge from service, 
is entitled to presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309.  Even though the diagnosis of mild 
degenerative changes of the knee came one month outside the 
one-year presumptive period, given that the Veteran had 
complaints of chronic right knee pain in service in 2002, 
indicated on the April 2003 VA examination that he had been 
having knee pain for approximately eight years, and 
degenerative arthritis is a chronic disease that develops 
over time, all doubt is resolved in the Veteran's favor that 
the mild degenerative changes were, in fact, present one 
month earlier, within the presumptive period.  See 38 C.F.R. 
§ 3.102.  

The Veteran's wife reported that she had seen the Veteran 
have problems with his knee after short walks and trips up 
and down the stairs and that he could not participate in 
sports or exercise like the way he used to.  While the April 
2003 VA examination report noted that the Veteran had 
painless full motion of the knee, the examiner did not assess 
the Veteran's knee after repetitive movement.  As the Veteran 
has complained of knee pain and instability with physical 
activity and his wife has noted that she has observed the 
Veteran's functional impairment due to the knee with any 
physical activity, all doubt is resolved in the Veteran's 
favor that his knee disability was compensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 at the time of the 
October 2004 x-ray findings of degenerative changes in the 
knee.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Further, subsequent MRI studies in 2005 confirmed a diagnosis 
of a right knee disability including a medial meniscus tear 
and small joint effusion and there is no evidence of any 
intercurrent injury to the right knee since service.

For these reasons, service connection for a right knee 
disability is warranted.  See 38 C.F.R. § 3.303.

New and material evidence for service connection for GERD

The RO originally denied service connection for GERD in 
January 2004 finding that the condition had not been 
clinically diagnosed.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.160(d) (2008).

The Veteran filed a claim to reopen service connection for 
GERD in October 2007.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
January 2004 includes treatment records from the Madigan Army 
Medical Center dated from 2004 to 2007.  An August 2007 
treatment record shows a diagnosis of esophageal reflux.  
This evidence is new and material as it was not of record at 
the time of the last rating decision and it relates to a 
material element of the claim, specifically evidence of a 
current diagnosis of GERD.  Therefore, the information 
submitted since the last final rating decision constitutes 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is warranted. 38 U.S.C.A. § 
5108.


ORDER

Entitlement to service connection for a right knee disability 
is granted, subject to the rules and payment of monetary 
benefits.

New and material evidence has been submitted to reopen a 
service connection claim for GERD and the claim is reopened.


REMAND

The Veteran seeks service connection for GERD.  The service 
treatment records show an assessment of GERD in January 1999.  
However, a June 2000 esophogram was normal.  A February 2003 
Madigan Army Medical Center record notes the Veteran was 
newly diagnosed with a chronic gastrointestinal disorder that 
interfered with absorption of nutrients.  

An April 2003 pre-discharge VA examination report shows the 
Veteran apparently underwent an upper gastrointestinal 
examination in 1999 but the examiner was unable to find that 
study.  The Veteran currently did not use any type of antacid 
medication and had never been placed on chronic medicines.  
He complained of a constant dull sensation in the lower left 
costal margin associated with eating and lying down, which 
improved after standing up and was not associated with 
pyrosis or specific types of food.  On physical examination 
the abdomen was negative for hepatosplenomegaly and was 
nontender.  Palpation of the left costal margin demonstrated 
a mild amount of tenderness with no splenomegaly appreciated.  
The impression was recurrent pyrosis, currently asymptomatic, 
and muscular strain of the left costal margin.

An August 2007 Madigan Army Medical Center record shows the 
Veteran had a history of throat pain for years that was 
slightly worse in the last several months.  He stated that it 
felt like a thumb was stuck in his throat.  The examiner 
found that esophageal reflux was likely the cause of the 
throat pain.  The Veteran was continued with his current dose 
of omepraxole for one month.

A medical examination needs to be provided with an upper 
gastrointestinal series to confirm that the Veteran presently 
has GERD related to his physical complaints in service and 
thereafter.  The examination also should discuss whether 
there is any other pathology related to the Veteran's 
complaints.  

The Veteran stated in November 2007 that he had an upcoming 
medical appointment for his GERD in December 2007.  This 
record, in addition to any other relevant medical records 
since August 2007, should be obtained, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his GERD since August 2007.  
After securing any necessary release, the 
RO should obtain these records.

2.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
whether the Veteran presently has a 
clinical diagnosis of GERD, and if not, 
any present pathology to explain the 
Veteran's complaints.  Then, the examiner 
should state whether it is at least as 
likely as not that any present pathology 
manifested by GERD or any other 
gastrointestinal disorder is related to 
his service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A rationale for 
all opinions must be provided.

3.  Thereafter, any additional necessary 
development deemed should be conducted.  
If the benefit sought on appeal remains 
denied, issue the Veteran a supplemental 
statement of the case and allow a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


